Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 1 of 36 PageID# 5517




                        Exhibit 6
            July 31, 2020 Hearing
                  Transcript
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 2 of 36 PageID# 5518
                                       SEALED TRANSCRIPT
                                                                                         1

  1                          UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
  2                               ALEXANDRIA DIVISION

  3
       UNITED STATES OF AMERICA,               )
  4                                            )
             v.                                )    Criminal No. 20-143
  5                                            )
       ZACKARY ELLIS SANDERS,                  )
  6                                            )
                  Defendant.                   )    Alexandria, Virginia
  7    ___________________________             )
                                                    July 31, 2020
  8

  9                                                 SEALED TRANSCRIPT

 10
                            TRANSCRIPT OF MOTION HEARING
 11                      BEFORE THE HONORABLE T. S. ELLIS
                           UNITED STATES DISTRICT JUDGE
 12
                    APPEARANCES:
 13
           For the Government:              WILLIAM CLAYMAN, AUSA
 14                                         TONY ROBERTS, AUSA
                                            U.S. Attorney's Office
 15                                         2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
 16
           For the Defendant:               JONATHAN STUART JEFFRESS, ESQ.
 17                                         JADE CHONG-SMITH ON BEHALF, ESQ.
                                            KaiserDillon PLLC
 18                                         1099 14th Street NW
                                            8th Floor West
 19                                         Washington, DC 20005

 20

 21        Court Reporter:           PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                     United States District Court
 22                                  Eastern District of Virginia
                                     401 Courthouse Square
 23                                  Ninth Floor
                                     Alexandria, Virginia 22314
 24
           Proceedings reported by stenotype shorthand.
 25        Transcript produced by computer-aided transcription.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 3 of 36 PageID# 5519
                                        SEALED TRANSCRIPT
                                                                                          2

  1                                   P R O C E E D I N G S

  2                                         (11:03 a.m.)

  3                 THE DEPUTY CLERK:            Criminal Case United States of

  4       America versus Zachary Ellis Sanders, case number

  5       2020-CR-143.

  6                 May I have appearances please, first for the

  7       government.

  8                 MR. CLAYMAN:         Good morning, Your Honor.                Bill Clayman

  9       and Tony Roberts for the United States.

 10                 THE COURT:        Good morning.

 11                 MR. JEFFRESS:          Good morning, Your Honor.               Jon

 12       Jeffress and Jade Chong-Smith on behalf of Mr. Sanders.

 13                 THE COURT:        All right.        Good morning to you.

 14                 Mr. Sanders is present in the custody of the

 15       marshals.               This matter is proceeding under seal because

 16       the substance of what is at issue involves, as I understand

 17       it, both an ongoing investigation and matters that the

 18       government has sought to protect because of the methodologies

 19       used by the government to investigate and prosecute crimes.

 20                 Do I have that right?

 21                 MR. CLAYMAN:         That's correct, Your Honor.                 It's an

 22       ongoing investigation that the government believes is very

 23       sensitive.

 24                 THE COURT:        All right.        Now, the matter before the

 25       Court today is the question whether there were


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 4 of 36 PageID# 5520
                                       SEALED TRANSCRIPT
                                                                                         3

  1       misrepresentations made to the magistrate judge so as to

  2       warrant a Franks hearing.

  3                 So I have your briefs.             I have reviewed the briefs,

  4       but I do want to hear argument from both of you.                       I will give

  5       you an unfettered opportunity to be heard on that.

  6                 Mr. Jeffress, you will be heard first.

  7                 MR. JEFFRESS:         Thank you, Your Honor.

  8                 THE COURT:       You're the movant.

  9                 MR. JEFFRESS:         That's right, Your Honor.               I thank

 10       you.            We are here before the Court on our motion to

 11       compel further information so that we can meaningfully

 12       challenge how the government obtained the search warrant in

 13       our motion for a Franks hearing.                So right now, at this

 14       stage, we're requesting further evidence in support of that

 15       which we believe is in the government's possession and the

 16       government has not denied it's in its possession.                        And Your

 17       Honor, I think to back out as to why --

 18                 THE COURT:       That's not exactly true.               You say that

 19       the government had evidence that they either knew or directed

 20       interference with a computer.              They don't admit they have

 21       information that shows that.

 22                 MR. JEFFRESS:         Your Honor, I was referring mostly to

 23       the first issue, actually, which is the paragraph 23 issue,

 24       and whether the tip from the foreign law enforcement agency

 25       that they included in that paragraph misled the magistrate,


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 5 of 36 PageID# 5521
                                       SEALED TRANSCRIPT
                                                                                         4

  1       which we think it clearly did, and whether the special agent,

  2       when he submitted his affidavit in February of 2020, knew

  3       that the reiteration of that tip would mislead the magistrate

  4       because --

  5                 THE COURT:       Why would it mislead the magistrate?

  6                 MR. JEFFRESS:         Because, Your Honor, the information

  7       in the tip was false.          And the government has not -- it

  8       was false -- The FLA -- I don't know why -- we're trying to

  9       find out why -- but the FLA falsely characterized the state

 10       of the evidence that they had.               And unfortunately -- and I

 11       don't relish saying this -- but it is very clear that the

 12       special agent knew that tip falsely --

 13                 THE COURT:       What was false?

 14                 MR. JEFFRESS:         What the tip did was it said that the

 15       user, the computer user, which the government believes is

 16       Mr. Sanders, had in fact on a specific date, May of 2019,

 17       accessed on -- and I want to repeat this exactly -- "accessed

 18       on a specific date" -- "the FLA had determined that the user

 19       had accessed" -- this is quote -- "accessed online child

 20       sexual abuse and exploitation material via a website."

 21                 That is not what the state of the evidence was.                          And

 22       again, I don't relish saying this, it is very clear to me

 23       that the special agent who submitted the affidavit knew that

 24       that was a misrepresentation of the --

 25                 THE COURT:       Why was it a misrepresentation?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 6 of 36 PageID# 5522
                                       SEALED TRANSCRIPT
                                                                                         5

  1                 MR. JEFFRESS:         Because all the government really

  2       had -- and again, on this, Your Honor, the government has not

  3       denied this in its opposition.               All the government really had

  4       at that point was that the computer user had gone to the home

  5       page of the website, just the very front page of the website,

  6       which itself contains no illegal material whatsoever, and

  7       that's it.     That's all they had at that time.                   So it was a --

  8                 THE COURT:       That's all the foreign law enforcement

  9       agency had?

 10                 MR. JEFFRESS:         That's all they had, and as a result,

 11       that's all the FBI had, yes.

 12                 THE COURT:       All right.        And you say that's true

 13       because of what?

 14                 MR. JEFFRESS:         A couple of things, Your Honor.                    We're

 15       here on a motion to compel.             We're trying to seek further

 16       confirmation of this.          But just the limited discovery that we

 17       have been given to date fully supports this.                     And there are a

 18       couple of different things.             One is, is that there is a

 19       report done, internal report done by the affiant, the same

 20       special agent who submitted the affidavit, it's done

 21       three weeks prior to the submission of the affidavit.                          In

 22       that report, which again is an internal report, it's an

 23       FD1057, the same agent --

 24                 THE COURT:       Which you have been provided?

 25                 MR. JEFFRESS:         That's right.         The same agent -- this


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 7 of 36 PageID# 5523
                                       SEALED TRANSCRIPT
                                                                                          6

  1       is the only document we have involving the affiant other than

  2       the affidavit.       This is the only thing we've been given so

  3       far.

  4                 In this one document, though, just this one

  5       document -- and again, this is the only thing we have to try

  6       to determine the agent's state of mind -- what the agent says

  7       specifically about what the FLA tip meant was -- again, I

  8       want to quote this exactly -- "that the computer user had

  9       accessed the website."           Just accessed the website.               Not that

 10       he had registered for the website, not that he had logged

 11       into the website, not that he had accessed -- not what is

 12       said in the affidavit, which is that he had accessed child

 13       -- again, I want to be exact -- "accessed online child sexual

 14       abuse and exploitation material via the website."                        They

 15       didn't have that, and he knew that.                 And that's why --

 16                 THE COURT:       How do you know they didn't have that?

 17                 MR. JEFFRESS:         Well, first, they haven't denied it.

 18       They haven't said we're wrong about that.                    But, secondly --

 19                 THE COURT:       Put that to one side.

 20                 MR. JEFFRESS:         Okay.     So he --

 21                 THE COURT:       Why do you think they didn't have that?

 22                 MR. JEFFRESS:         Because the agent in his own

 23       description is saying -- it is a much more limited

 24       description -- it is saying basically that the user --

 25                 THE COURT:       I think the bottom line is that you don't


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 8 of 36 PageID# 5524
                                       SEALED TRANSCRIPT
                                                                                           7

  1       know.

  2                  MR. JEFFRESS:        This is what we -- this is what we --

  3       what we can see from the evidence, this is our judgment about

  4       what we can see from the evidence right now.                     That's correct,

  5       Your Honor.

  6                  THE COURT:      So you do have the FBI talking to a

  7       foreign law enforcement agency?

  8                  MR. JEFFRESS:        That's right.

  9                  THE COURT:      And you know that the foreign law

 10       enforcement agency told him that the defendant accessed this

 11       website.

 12                  MR. JEFFRESS:        The foreign law enforcement agency's

 13       tip actually said much more than that, but that is one of the

 14       things that they said, yes.

 15                  THE COURT:      All right.        And you don't have any

 16       information as to whether that is false.

 17                  MR. JEFFRESS:        Well, in the FD1057 submitted

 18       three weeks before the affidavit, he described it -- the

 19       agent described it quite differently.                  He said that all -- he

 20       described it as the computer user just going to the website,

 21       merely going to a website, that's it, nothing more.                            In the

 22       affidavit, that's not how it's described.                    In the affidavit,

 23       he repeats the full FLA tip, which misleadingly suggests that

 24       the user had actually gone into the website and downloaded or

 25       viewed child pornography.            They didn't have that, Judge.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 9 of 36 PageID# 5525
                                        SEALED TRANSCRIPT
                                                                                          8

  1       Look, I'm not God.          I don't know for certain --

  2                 THE COURT:        No, you don't know whether they had that

  3       or not.

  4                 MR. JEFFRESS:          I don't know, but we strongly suspect

  5       based on the state of the evidence that they did not.

  6                 THE COURT:        All right.        I think I understand your

  7       argument.

  8                 MR. JEFFRESS:          Yes.     That is on paragraph 23, Your

  9       Honor.    So that is the main issue here.

 10                 Now, then, on paragraph 25 is the second issue, which

 11       is the issue Your Honor referred to, which is the use of a

 12       -- interference --                                                         in order

 13       to obtain the IP address that the government believes was

 14       Mr. Sanders'.       As Your Honor pointed out at the beginning,

 15       that is an issue of whether                       did that.       Now --

 16                                         Now, in the paragraph 25, the agent

 17       represents that                 did not violate its own laws, which

 18       may be true --

 19                 THE COURT:        What?

 20                 MR. JEFFRESS:          That they did not violate their own

 21       laws, the

 22                 THE COURT:        All right.

 23                 MR. JEFFRESS:          But then it also says that they did

 24       not interfere, access -- again, I want to be precise -- 25

 25       says that they did not --                      did not access, search, or


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 10 of 36 PageID# 5526
                                       SEALED TRANSCRIPT
                                                                                         9

  1        seize any data from any computer in the United States in

  2        order to obtain that IP address information.

  3                  Now, both the experts that we've retained so far and

  4        talked to and submitted affidavits from, and FBI agents --

  5        numerous FBI agents who we have quoted from sworn testimony

  6        in this district have said many times that you cannot obtain

  7        an IP address on the Tor network without using a technique

  8        that would interfere, access, search or -- interfere with,

  9        access, search, or seize data from a computer in the United

 10        States.   The FBI said there is no other way to get this.                         And

 11        that is why --

 12                  THE COURT:      So what if they did?

 13                  MR. JEFFRESS:        Well, they represented that they

 14        didn't.

 15                  THE COURT:      What if they did?

 16                  MR. JEFFRESS:        Then, the agent's statement in

 17        paragraph 25 is false.

 18                  THE COURT:      Why is it material if it doesn't make a

 19        hill of beans?

 20                  MR. JEFFRESS:        On that one, Your Honor, we think it's

 21        material for several reasons.             First of all, this is how they

 22        obtained the information with respect to this IP user.                        This

 23        is the method.      And so we think that we should -- we should

 24        -- if this is false, then they did use something that

 25        interfered with the computer here.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 11 of 36 PageID# 5527
                                        SEALED TRANSCRIPT
                                                                                          10

  1                   THE COURT:                     did.

  2                   MR. JEFFRESS:                       did, that's right.

  3                   THE COURT:      What difference does it make?

  4                   MR. JEFFRESS:        Well, I mean, first of all, the agent

  5        can't submit a false -- a knowingly false statement in the

  6        affidavit.

  7                   THE COURT:      Yes, he can.         He can make a mistake.              He

  8        can be wrong.

  9                   MR. JEFFRESS:        He can be wrong.

 10                   THE COURT:      The question is whether it is material to

 11        the issuance of the search warrant.

 12                   MR. JEFFRESS:        Certainly, if he was wrong in good

 13        faith, that would be true, Your Honor.                  But I -- but what the

 14        situation here is the FBI well knows that they cannot obtain

 15        -- they can't get an IP address like that except by going

 16        through an interference equipment technique.

 17                   THE COURT:      What difference does it make if

 18        do that?

 19                   MR. JEFFRESS:        Well, a couple of things.

 20                   THE COURT:      Your colleague wants you to say

 21        something.

 22                   MR. JEFFRESS:        A couple of things.            First of all, if

 23        that was true,                did that without the -- without

 24        cooperation from the United States,                          then

 25        committed -- I mean, that's a criminal offense.                       That is


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 12 of 36 PageID# 5528
                                       SEALED TRANSCRIPT
                                                                                         11

  1        hacking into Mr. Sanders' computer.

  2                  THE COURT:      So what?       That doesn't have anything to

  3        do with whether it is material to the issuance of a probable

  4        cause determination --

  5                  MR. JEFFRESS:        I would also say --

  6                  THE COURT:      -- if                      legal agency or the

  7                 law enforcement agency violated their own or our

  8        laws.

  9                  MR. JEFFRESS:        I would say if it was -- if it was an

 10        innocent mistake that the agent made, then of course Your

 11        Honor is correct.       But if it was deliberately made, if it was

 12        deliberately stated, and he knew it was a reckless disregard

 13        or it was just false, then that would -- then that would

 14        provide us with the opportunity for a Franks hearing.

 15                  THE COURT:      Not if it is not material.

 16                  MR. JEFFRESS:        If you take -- they're the ones that

 17        put this in paragraph 25, the agent did.                  They're the ones

 18        that made this statement --

 19                  THE COURT:      I understand that.            Answer my question.

 20        Why is it material?

 21                  MR. JEFFRESS:        It is also material to the agent's

 22        credibility.     If he knowingly put that statement in there

 23        knowing that it wasn't true, then there are very

 24        serious credible -- again, I don't relish saying this.

 25                  THE COURT:      You're aware, are you not, of cases which


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 13 of 36 PageID# 5529
                                        SEALED TRANSCRIPT
                                                                                            12

  1        repeatedly hold that there may be misrepresentations in a

  2        search warrant that are not material to the issuance of the

  3        warrant.

  4                   MR. JEFFRESS:        That's right.

  5                   THE COURT:      Yes, there was a misrepresentation, but

  6        it is not material.         So that's why I am asking you

  7        repeatedly, why is it material if the foreign legal -- what

  8        do you call it? -- foreign law enforcement agency violated

  9        their law.     Certainly, it doesn't make any difference if they

 10        violated their law.

 11                   MR. JEFFRESS:        It doesn't.

 12                   THE COURT:      But violated American law.

 13                   MR. JEFFRESS:        Yeah.     I think, like I said, Your

 14        Honor, I think it does go to the FBI's credibility if they're

 15        making that -- they're the ones who put it in here.                            They

 16        clearly thought it was important.                If they're making that

 17        statement and they know it's not true, then that is a serious

 18        issue that would entitle us to a Franks hearing.                       Maybe

 19        nothing else on whether --

 20                   THE COURT:      I'm assuming all of what you say.                     Why is

 21        it material to the issuance of the warrant?

 22                   MR. JEFFRESS:        Because I think the magistrate could

 23        have believed, look, did they hack into this person's

 24        computer in order to get this information.                    I think that is

 25        why they sort of fronted the issue and said, no, we didn't do


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 14 of 36 PageID# 5530
                                         SEALED TRANSCRIPT
                                                                                           13

  1        that.   But that's not true.

  2                  THE COURT:        Let me put it to you this way, because

  3        you're starting to get there, but you need to get there

  4        directly.

  5                  MR. JEFFRESS:          Thank you, Your Honor.

  6                  THE COURT:        Let's suppose that the magistrate judge

  7        concluded that there was a misrepresentation about that.                             Why

  8        would he then not have issued the warrant based on all of the

  9        other information?

 10                  MR. JEFFRESS:          I think in part because he would have

 11        questioned the agent's credibility at that point.                         Because

 12        the agent is telling him something -- telling him something

 13        important --

 14                  THE COURT:        What do you have other than that?

 15                  MR. JEFFRESS:          Other than that, this is the way --

 16        this is the method in which they obtained his IP address.

 17        And if this isn't true, then I think that casts the whole

 18        affidavit into doubt.           If it is not true that they -- that

 19        their -- the way that they're saying they got his IP

 20        address -- that's the whole issue about who this was.                           And so

 21        if that's not true, then we have bigger problems, I think,

 22        with respect to the entirety of the affidavit.

 23                  THE COURT:        All right.        I think I understand your

 24        position.     You've also made it quite clear in your briefs.

 25                  MR. JEFFRESS:          Yes.     And Your Honor, just on


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 15 of 36 PageID# 5531
                                       SEALED TRANSCRIPT
                                                                                         14

  1        paragraph 23, you know, that is the crux of the affidavit.

  2        That is the only incriminating fact in the affidavit.                         So, on

  3        that one, I don't think there is any material issue

  4        whatsoever.    That is the most material paragraph in the

  5        affidavit, and we believe, respectfully, that that statement

  6        was knowingly made, either falsely or with reckless disregard

  7        of the truth.

  8                  THE COURT:      Let me hear from the government.

  9                  MR. CLAYMAN:       Yes, Your Honor.

 10                  I know Your Honor has reviewed the briefs and our

 11        response brief, so I don't want to spend any time reiterating

 12        those arguments, but I do --

 13                  THE COURT:      You better do so if you think it responds

 14        to what he said.

 15                  MR. CLAYMAN:       I do want to respond to the reply brief

 16        in the arguments today, Your Honor, because I think what the

 17        reply briefs and those arguments make clear to the

 18        government, at least, is that the issue here is the defendant

 19        doesn't think that the FLA's tip provided us sufficient basis

 20        for Magistrate Judge Anderson to have issued the warrant.

 21                  But what the FLA's tip meant or whether it was

 22        misleading or how much weight it should have been given,

 23        those are all arguments that go to probable cause for a

 24        motion to suppress.        Those are arguments Magistrate Judge

 25        Anderson was able to resolve just through the four corners of


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 16 of 36 PageID# 5532
                                        SEALED TRANSCRIPT
                                                                                          15

  1        the affidavit.       Those are arguments that Your Honor would be

  2        able to resolve just by looking at the affidavit.                        These

  3        aren't arguments, though, we would argue that should require

  4        the government to turn over all e-mails or documents or

  5        reports or whatever else the defendant is looking for

  6        regarding this tip, because, Your Honor, as we outlined in

  7        our response, the tip consisted of basically two key pieces

  8        of information.       There is this one piece that says an IP

  9        address was used to access child sexual abuse material on a

 10        website.    There is another piece that says the foreign law

 11        enforcement agency did not interfere with or search a

 12        computer in the U.S. to find out this information.

 13                   THE COURT:      While you're there, though, let me ask

 14        you, what do you say to their argument based on their expert

 15        report and what's been argued here today that everyone knows

 16        you can't get there without interfering?

 17                   MR. CLAYMAN:       So a couple of things, Your Honor.                    I

 18        would note, first, that the declarations that they provided

 19        do not state that affirmatively.                They suspect that's what

 20        happened, and they note that this has happened in the past.

 21        But at no point do they say this is the only way they could

 22        have obtained this information.

 23                   Regarding the prior FBI testimony, that is in a

 24        completely unrelated matter.              That is a matter where the FBI

 25        seized a website and then, yes, did use a NIT to send out


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 17 of 36 PageID# 5533
                                        SEALED TRANSCRIPT
                                                                                          16

  1        data to computers in the U.S.

  2                  The tip we received from the foreign law enforcement

  3        agency unequivocally states we did not use a NIT to get into

  4        the U.S. computers.

  5                  THE COURT:       And you provided that document to them?

  6                  MR. CLAYMAN:        Yes, they have all the reports that

  7        make up the entirety of the tip, which is accurately

  8        summarized in the search warrant.                So, really, all they're

  9        doing is --

 10                  THE COURT:       Tell me this:          Let's suppose that the

 11        British agency did interfere with a domestic computer to get

 12        that information.        What, if any, effect does that have on the

 13        validity of the issuance of the warrant?

 14                  MR. CLAYMAN:        I'm not sure it would have any, Your

 15        Honor.    We were told they didn't -- I think -- I would be

 16        happy to provide a declaration of our own.                    But there are

 17        ways they could have obtained this information without doing

 18        that.                    government is a reliable law enforcement

 19        agency.   We were told they didn't, and we relied on the

 20        search warrant.       That is the extent of what the report or the

 21        tip is, and that is what we put in the search warrant

 22        affidavit.     Whether               lied to us, we don't know.                They

 23        said they didn't.        And there is really only speculation that

 24        they might be lying or that we might know they're lying and

 25        therefore we might have something to show that they're lying.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 18 of 36 PageID# 5534
                                       SEALED TRANSCRIPT
                                                                                          17

  1        This is all just speculation.

  2                  What we have been told is that they did not do what

  3        the defendant is now arguing they did do.

  4                  THE COURT:      Go on.

  5                  MR. CLAYMAN:       Again, I think the proper testimony

  6        from the FBI agents they point to, those are from entirely

  7        different cases with entirely different sets of facts where

  8        there was, in fact, a NIT used.              That is not what happened

  9        here based on what we have been told.

 10                  Again, if it would help the Court, I would be happy

 11        to provide a declaration of our own explaining again that

 12        this is not the only way to obtain this information, so that

 13        the defendant's speculation that maybe this is how they did

 14        it --

 15                  THE COURT:      Why didn't you do that before?                  They have

 16        a declaration from an expert that says that is the only way

 17        you get it.

 18                  MR. CLAYMAN:       I would argue that's not what the

 19        declaration says.       From my reading, they say this is probably

 20        what happened, or this is what happened in the past.                          But at

 21        no point do they say this is how it happened.                     Because I

 22        think they would admit if they were subject to

 23        cross-examination here that there are other ways to obtain

 24        this information.       So all they have provided is one

 25        possibility by which the FLA's tip could be completely false,


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 19 of 36 PageID# 5535
                                       SEALED TRANSCRIPT
                                                                                         18

  1        the FBI could have known it was completely false, and that

  2        we're hiding this trove of information showing that we know

  3        all of this.

  4                  THE COURT:      And I take it you would also argue to me

  5        that if you were to disclose these other ways, that would be

  6        a breach; that would give, as you see it, the bad guys an

  7        opportunity to get around those methods.

  8                  MR. CLAYMAN:       That's correct, Your Honor.                 We would

  9        not like to do that.         But if necessary, we are prepared to

 10        discuss other ways that TOR users can be identified.

 11                  THE COURT:      Let's say there is a misrepresentation in

 12        the affidavit.      One of the things they argue is that the FBI

 13        knew about it or encouraged it or something, and so that's

 14        false.   Wouldn't that go to the credibility of the agent on

 15        the rest of the affidavit?

 16                  MR. CLAYMAN:       If the idea that the FBI did not know

 17        about what the FLA was doing was false?

 18                  THE COURT:      Yes.

 19                  MR. CLAYMAN:       I suppose it would, Your Honor, but we

 20        have no -- I can represent we have no e-mail from the FLA

 21        showing what we did here is actually a lie, this tip is a

 22        lie, but you guys should rely on it anyway.                    There is no

 23        representation like that.

 24                  THE COURT:      Would the misrepresentation that the

 25        defendant is arguing for go to every count in the indictment?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 20 of 36 PageID# 5536
                                       SEALED TRANSCRIPT
                                                                                         19

  1                  MR. CLAYMAN:       So the search warrant is the

  2        evidence -- the search warrant is unrelated to anything he

  3        has been charged with.          The evidence we found in the search

  4        warrant is what the basis for all the charges are.                       So he

  5        hasn't been charged with accessing child sexual abuse

  6        material on this TOR site.            He has been charged with entirely

  7        different conduct related to chats that we uncovered with

  8        various minors in which he had them produce child pornography

  9        --

 10                  THE COURT:      Would those be fruit of the poisonous

 11        tree if there was a violation before?

 12                  MR. CLAYMAN:       I suppose if the motion -- if there was

 13        a motion to suppress that was granted, that would present

 14        problems for our case-in-chief.              But again, I don't think

 15        they have provided any actual specific facts to believe that

 16        their argument for a Franks hearing is valid.

 17                  THE COURT:      All right.        Go ahead and finish your

 18        argument, please.

 19                  MR. CLAYMAN:       Just the last point I wanted to

 20        address, Your Honor, is the defendant's assertion that the

 21        tip information stating that the IP address user actually

 22        accessed child sexual abuse material is false based on these

 23        light distinctions in the way the FBI agent described it at a

 24        later point.     As we outlined in our response brief, the way

 25        he described the tip is not at all inconsistent with the way


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 21 of 36 PageID# 5537
                                         SEALED TRANSCRIPT
                                                                                           20

  1        he described the tip in the search warrant.                      There is no

  2        difference between the user accessed the website versus the

  3        user accessed child exploitation material on the website.

  4        Because in order to access that child exploitation material,

  5        you would have to access the website.                   Otherwise, Your Honor,

  6        unless Your Honor has any specific questions, we would rest

  7        on the --

  8                  THE COURT:        Well, they argue that there is both

  9        lawful and unlawful material.               Why is there anything in the

 10        affidavit that says he went for the unlawful information?

 11                  MR. CLAYMAN:         Because that is what the FLA's tip

 12        advised us.      The tip states he accessed unlawful material.

 13        And that's what we relied on in the search warrant, and we

 14        represented it, just as it was advised to us, to Judge

 15        Anderson.     There is no misrepresentation about what the tip

 16        said.   We did not misquote the tip to Judge Anderson, and

 17        they aren't arguing that we did.                 They are only arguing that

 18        we must have known somehow that this tip was false and that

 19        it is actually false, which we would argue is not the case.

 20                  THE COURT:        Just a moment.

 21                          (Pause)

 22                  THE COURT:        The affidavit says that the FLA, the

 23        foreign law agency, further advised U.S. law enforcement that

 24        the foreign law agency had not interfered with that access,

 25        searched, or seized any data from any computer in the United


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 22 of 36 PageID# 5538
                                         SEALED TRANSCRIPT
                                                                                           21

  1        States in order to obtain the IP address information.

  2                   What do you say to the defendant's argument that

  3        that's flatly false?           It can't be done, they argue, without

  4        interfering with or accessing or searching or seizing data

  5        from the U.S. computer?

  6                   MR. CLAYMAN:        Again, Your Honor, that is what the tip

  7        advised us.      And the information that they point to to

  8        suggest that that is just obviously false, in our view, is

  9        not sufficient to make that claim.                 As I noted previously,

 10        the declarations they provided do not affirmatively state

 11        this is the only way they could have got that information.

 12        That is because, I think, any expert on TOR would admit on

 13        cross-examination that there are other ways to obtain this

 14        sort of information that would be consistent with what the

 15        FLA said.

 16                   THE COURT:       Well, as I see what Special Agent Ford

 17        averred, it is that the foreign law agency advised the U.S.

 18        that the foreign law agency had not interfered with,

 19        accessed, searched, or seized any data from any computer in

 20        the United States in order to obtain the IP address; and that

 21        the U.S. law enforcement personnel did not participate in the

 22        investigative work through which the FLA identified the IP

 23        address.

 24                   That's what the affidavit says, isn't it?

 25                   MR. CLAYMAN:        That's correct, Your Honor.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 23 of 36 PageID# 5539
                                       SEALED TRANSCRIPT
                                                                                         22

  1                  THE COURT:      And their argument distilled to its

  2        essence is that can't be true, it simply can't be.                       As the

  3        expert says, you must do these things.                 And then the

  4        defendant says, so, they either knew about it, which makes it

  5        worse, it makes it more of a misrepresentation, or they were

  6        acting in reckless disregard by not finding out, or something

  7        like that.

  8                  What is your answer to that argument, that where this

  9        affidavit says that they didn't interfere with it and that

 10        the FLA did not interfere, search, or access any data from a

 11        computer in the United States, and that U.S. law enforcement

 12        personnel did not participate in the investigative work?                           I

 13        don't see anything that says that's false.                   But they have

 14        submitted information that suggests that somebody had to

 15        interfere with it to get to it.

 16                  MR. CLAYMAN:       Correct, Your Honor.             So, again, I

 17        would argue that what we put in the search warrant affidavit

 18        is essentially a verbatim quote from the tip.

 19                  THE COURT:      From the what?

 20                  MR. CLAYMAN:       From the foreign law enforcement

 21        agency's tip.     That is almost verbatim what they told us.

 22                  I would, again, push back on their suggestion that

 23        that is a lie because the only way they could have gotten

 24        this information is by interfering with a U.S. computer.                           As

 25        I have alluded to, there are other ways this could have


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 24 of 36 PageID# 5540
                                         SEALED TRANSCRIPT
                                                                                           23

  1        happened, that they could have gotten this information, and I

  2        don't think their experts --

  3                   THE COURT:       Is their affidavit from an expert, in

  4        your view, sufficient or insufficient to warrant the Franks

  5        hearing, and if not sufficient, why not?

  6                   MR. CLAYMAN:        We think it is insufficient because,

  7        again, the expert only speculates this is what happens.                          He

  8        says this is the most likely way it would happen because the

  9        FBI did this 5 years ago, so this is what                              must have

 10        been doing.      But he doesn't know what                        was doing.      And

 11        he doesn't say that                   could have gotten -- could not

 12        have gotten this information from some other way.                         There are

 13        other ways.      I could try to articulate them, but they are

 14        very technological, so it probably would not make much sense,

 15        but there are other ways for this information to have been

 16        obtained, and the expert they provided --

 17                   THE COURT:       Been obtained by the foreign law agency?

 18                   MR. CLAYMAN:        Without interfering with a U.S.

 19        computer.

 20                   THE COURT:       All right.

 21                   MR. CLAYMAN:        And their expert does not deny that.

 22        He just says that the most likely way it happened, in his

 23        view, is interfering with a U.S. computer.

 24                   So we would say that is insufficient for a Franks

 25        hearing.     That is just one way they think this is false.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 25 of 36 PageID# 5541
                                         SEALED TRANSCRIPT
                                                                                           24

  1        It's just a speculation about why this is false, why the

  2        sworn declaration from the agent is false, when we have

  3        provided them with the report that shows he's reporting

  4        exactly what he was told by the foreign law enforcement

  5        agency.

  6                  THE COURT:        And what do you say to the argument made

  7        by the defendant's counsel here that, at most, you can say he

  8        accessed the site, which had both lawful and unlawful

  9        content, but you go on to say in the affidavit that he

 10        accessed unlawful content?

 11                  MR. CLAYMAN:         So the information about him accessing

 12        unlawful child sexual abuse material is, again, directly from

 13        the tip that we have been provided.                  So that is a direct

 14        quote from the foreign law enforcement agency.                       The special

 15        agent didn't restate what the tip said, he didn't add to it

 16        or say he accessed certain stuff that we weren't told he

 17        accessed.     He just directly quoted what the foreign law

 18        enforcement agency told the FBI.                 And they're only

 19        speculating now, well, actually, that tip must be false

 20        because at another point the FBI agent described it slightly

 21        differently, but at a time when he was not swearing out the

 22        search warrant.        I don't think that provides a basis to

 23        conclude that there should be a Franks hearing here or that

 24        he is entitled to any more discovery than he has already

 25        received, which is again the tip that we're relying on.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 26 of 36 PageID# 5542
                                         SEALED TRANSCRIPT
                                                                                           25

  1                  THE COURT:        Yes.     Outline for me what documents you

  2        have already made available to the defendant in this case.

  3                  MR. CLAYMAN:         With respect to what we are here for

  4        today, we have provided him with three reports from the

  5        foreign law enforcement agency.                And those reports make up

  6        the entire substance of the tip that we were provided.

  7                  We have also provided him with substantial

  8        information --

  9                  THE COURT:        Is that in Exhibit 1 that you have

 10        provided?

 11                  MR. CLAYMAN:         So our Exhibit 1 was the search

 12        warrant, but I believe they have attached at least two of the

 13        reports to their motion.

 14                  So their Exhibits 2 and 3 to the motion contain, one,

 15        the letter we received from the foreign law enforcement

 16        agency saying an IP address was used to access this material.

 17        And then Exhibit 3 is a letter explaining that they obtained

 18        this information without interfering with a U.S. computer and

 19        while still complying with all                   laws.     And then there is a

 20        third report that we have provided that identifies the

 21        website by name as the specific website that was used to

 22        access the material.

 23                  THE COURT:        Is that in our record, that third report

 24        or that third communication?

 25                  MR. CLAYMAN:         It was not attached to our filing.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 27 of 36 PageID# 5543
                                       SEALED TRANSCRIPT
                                                                                         26

  1                  THE COURT:      I don't believe it was to theirs, either.

  2                  MR. CLAYMAN:       No, it was not.

  3                  THE COURT:      I want that made a part of our record, as

  4        well, because it is part of the information that was provided

  5        to the defendant about the tip.

  6                  Any other information provided about the tip?

  7                  MR. CLAYMAN:       That is the extent of the information

  8        about the tip.      But that is the extent of the tip.                   We don't

  9        have any more exculpatory information out there about the tip

 10        that we're withholding.          This is what we were told.

 11                  We have also provided them substantial information

 12        about the post-tip case, the case --

 13                  THE COURT:      You mean after the search?

 14                  MR. CLAYMAN:       Right.      With regard to prior to the

 15        search, these reports, as well as a report from the agent in

 16        which he opened the case and sort of explained what he was

 17        told about this tip and why he was opening the case to get a

 18        search warrant.

 19                  THE COURT:      And I take it there has also been

 20        discovery about what you learned from the search of the

 21        defendant's computers and stuff?

 22                  MR. CLAYMAN:       That's correct, Your Honor.

 23                  THE COURT:      And that's what has led to the other

 24        counts in the indictment relating to his dealing with young

 25        people?


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 28 of 36 PageID# 5544
                                       SEALED TRANSCRIPT
                                                                                         27

  1                  MR. CLAYMAN:       That's correct, Your Honor.

  2                  THE COURT:      All right.        You need to provide this

  3        record with that third item.

  4                  MR. CLAYMAN:       We do have a copy here.               The defense

  5        has a copy we could pass up to the Court, or I could file one

  6        under seal on the docket.

  7                  THE COURT:      File one under seal so that it is

  8        formally part of the record.

  9                  Also, let me hear briefly from Mr. Jeffress, and then

 10        I'll come back and end up with you, Mr. Clayman.

 11                  MR. JEFFRESS:        Your Honor, so first I would just like

 12        to respond on the paragraph 23 issue, which is the one where

 13        we believe -- strongly believe -- that the FLA tip that the

 14        government reiterated there, you know, was extremely

 15        misleading to Magistrate Judge Anderson.                  Again, that tip is

 16        the sole incriminating fact alleged in the entire affidavit.

 17        I don't think the government would disagree that that

 18        paragraph is the crux of probable cause and that in the

 19        absence of that paragraph, there is no possibility that the

 20        magistrate would have found probable cause.                    So it is an

 21        extremely important provision of the affidavit paragraph.

 22                  And I am not hearing the government saying that they

 23        do not have information showing that they understood the

 24        state of the evidence differently from what they put in this

 25        paragraph.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 29 of 36 PageID# 5545
                                         SEALED TRANSCRIPT
                                                                                           28

  1                  Now, what they're saying, instead, is:                      All we did

  2        was repeat what the FLA had said, and we repeated what the

  3        FLA had said accurately.             That does not make this case fall

  4        squarely within Franks.            And I will just use an analogy to a

  5        drug case.      Let's say there is an apartment building where

  6        certain apartments in the building are known to be where you

  7        can purchase or sell drugs.              A confidential informant, with a

  8        history of liability or whatever, tells the government that,

  9        hey, I saw this person, the suspect, go into this apartment

 10        building, go to one of the apartments where drugs were sold,

 11        buy the drugs, and then I saw him walk out of the building; I

 12        saw all of that.         The government says, okay, that sounds

 13        good, that sounds like probable cause.                   But then what they

 14        find out is that, in fact, all this confidential informant

 15        saw was the person walk into this apartment building and walk

 16        out of this apartment building, and that's it, that's all

 17        they had.     They do not comply with their responsibilities if

 18        they simply repeat that tip, the full tip from the

 19        confidential informant saying he saw him actually buy drugs

 20        and then not say that they know for a fact that that tip is

 21        false or misleading, because they can't just put that in

 22        there and then let it stand and then say, oh, we accurately

 23        repeated the tip.         That is not what the Franks caselaw says.

 24        The Franks caselaw says that if things are put in the

 25        affidavit or omitted from the affidavit in a way to make it


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 30 of 36 PageID# 5546
                                       SEALED TRANSCRIPT
                                                                                         29

  1        materially misleading, the way paragraph 23 is, then that is

  2        Franks, and we do get a Franks hearing in support of that.

  3                  Now, there are documents -- we have received one

  4        document -- again, we have only received two documents that

  5        involve Special Agent Ford, who is the affiant.                      One is the

  6        affidavit itself.       The second is this 1057 that was

  7        submitted -- that was authored -- this internal report from

  8        before the affidavit that already shows that he understood

  9        the evidence quite differently.

 10                  The government was also representing during

 11        Mr. Sanders' detention hearing that all the evidence -- that

 12        what the evidence showed was that this computer user just

 13        went to the website, went to the website, not that he

 14        downloaded child pornography from there or anything else.                          So

 15        those two statements right there should be enough to get us

 16        further discovery.

 17                  All we're asking for -- and if it doesn't exist,

 18        that's fine -- but all we're asking for are whatever e-mails

 19        or reports -- other reports show that Special Agent Ford knew

 20        when he submitted 23 that he didn't see -- that the FLA --

 21        they knew the FLA did not see the person buy the drugs in the

 22        apartment where the drugs were sold.                All they saw was the

 23        person walk into the building and then walk out of the

 24        building because that's all they had.

 25                  And the government has right now -- we believe, we


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 31 of 36 PageID# 5547
                                       SEALED TRANSCRIPT
                                                                                         30

  1        believe -- respectfully submit -- e-mails, you know,

  2        correspondence with                 showing that Agent Ford knew that

  3        that's all he had, and he just can't -- and I understand that

  4        he is saying, well, I just accurately repeated the tip in 23,

  5        but that is not the point.            That is not the point of the

  6        Franks caselaw.      If that paragraph was modified, if they had

  7        said, in fact, we don't believe that this IP user actually

  8        viewed or downloaded child pornography, we believe this

  9        overstates it, there was no probable cause here, we get a

 10        Franks hearing, and frankly, I think, beyond that, we should

 11        get suppression.       But what we should get at this stage at

 12        least is the information that pertains to this issue --

 13                  THE COURT:      Well, doesn't the tip say that he

 14        downloaded child pornography?

 15                  MR. JEFFRESS:        I think it does, yes.

 16                  THE COURT:      And that comes from

 17                  MR. JEFFRESS:        That comes from

 18                  THE COURT:      Why wouldn't that be acceptable for them

 19        to rely on that?

 20                  MR. JEFFRESS:        Because they didn't -- because all of

 21        the other information shows that this was false.                      First of

 22        all, in order to --

 23                  THE COURT:      That                   made a false statement to

 24        them?

 25                  MR. JEFFRESS:        Well, you know,                        were


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 32 of 36 PageID# 5548
                                       SEALED TRANSCRIPT
                                                                                           31

  1        describing -- what was kind of --

  2                  THE COURT:      I'm sorry.        Is that what you're saying,

  3        that             , in their tip to the U.S., lied?

  4                  MR. JEFFRESS:                       were describing --

  5                  THE COURT:      I'm sorry.        Yes or no?

  6                  MR. JEFFRESS:        As to this IP user, yes.

  7                  THE COURT:      All right.        Go on.

  8                  MR. JEFFRESS:        Yeah.     Because what                         were

  9        describing -- and it took us a while to figure this out --

 10        but if you look at the full --                           were describing a

 11        bunch of people.       They were not describing just this IP

 12        address that the government believes is Mr. Sanders.                          They

 13        were describing a whole bunch of IP addresses.                     This is very

 14        preliminary information provided by                       , like, hey, you

 15        might want to look more at these people.                  So they

 16        characterized a number -- we don't know how many because the

 17        government hasn't given it to us -- but they were

 18        characterizing a number of different IP addresses.                       Then what

 19        Special Agent Ford did was make it appear that                                      were

 20        just supplying information as to this IP address.                       And that's

 21        what sort of led to this confusion in the language.                           And

 22        that's what led to this very misleading use of the language.

 23        Because it was supposed to apply to a bunch of people.                          And

 24        in fact, what Special Agent Ford made it seem like is that

 25                   are just letting us know about this one person.                           So


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 33 of 36 PageID# 5549
                                       SEALED TRANSCRIPT
                                                                                         32

  1        I think that's why the language was the way it was, source of

  2        confusion.    Then trying to use that and say, this is what we

  3        had on this one IP user, that's part of what made this so

  4        misleading to the magistrate.             And you know, I think the

  5        government would concede if you excise paragraph 23, or if

  6        you qualify it for what the true case was, then there is no

  7        probable cause.      No neutral and detached magistrate could

  8        find probable cause without paragraph 23, because it is the

  9        only paragraph that says that this person actually went in

 10        and viewed or downloaded child pornography.

 11                  The other thing, Your Honor, the way this site works,

 12        is to get past the home page, which just has innocuous

 13        content -- that is the only thing that it has on the home

 14        page -- to get past that, you have to actually register, you

 15        have to give them your e-mail, and you have to give them a

 16        password and stuff, and then you have to go log on, and then

 17        you have to go to this next step where you go to these forums

 18        and everything, and then you have to download the stuff.

 19        Okay.   So what they were representing was that he had done

 20        all of that when really they knew he just went to this

 21        innocuous -- the IP user just went to this innocuous home

 22        page.   And that makes all the difference.

 23                  And the government, I think -- what I'm hearing from

 24        my colleague, Mr. Clayman, is that, hey, there is really no

 25        difference between going to there home page and going all the


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 34 of 36 PageID# 5550
                                       SEALED TRANSCRIPT
                                                                                         33

  1        way to downloading child pornography.                 Well, that is not a

  2        tenable argument.       And the only reason the government is

  3        making that argument is because they know that they only had

  4        him going to the home page.

  5                  THE COURT:      All right.        Thank you.

  6                  MR. JEFFRESS:        Thank you.

  7                  THE COURT:      Mr. Clayman.

  8                  MR. CLAYMAN:       Yes, Your Honor.

  9                  I would just want to reiterate that, under Franks and

 10        Rule 16, the burden is on the defendant to show that we have

 11        this information he is after and that it is in fact material.

 12        So while he is making a big deal of the fact that we have not

 13        denied it, he actually needs to provide specific facts to

 14        indicate that we do in fact have it.                And I can represent

 15        that right now I am not aware of any e-mail, document, or

 16        report in which either the FLA or the FBI acknowledges that

 17        the tip is false.       I think that's proven because the agent

 18        relied on it in the search warrant.                He wouldn't be relying

 19        on a tip that everyone knew was false.

 20                  THE COURT:      What do you say to his argument that he

 21        just made that the tip really was that they only went to the

 22        front door, they didn't go in?

 23                  MR. CLAYMAN:       I would say that is contradicted by the

 24        face of the tip, which says that they did go in, they did

 25        access illegal content.


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 35 of 36 PageID# 5551
                                        SEALED TRANSCRIPT
                                                                                          34

  1                   THE COURT:      That was the tip.

  2                   MR. CLAYMAN:       Right.      His speculation that maybe

  3        that's a lie, he needs to provide some basis to believe that,

  4        and he hasn't other than pointing to a couple of times we've

  5        described the tip using shorter language.

  6                   THE COURT:      All right.        I'm going to take the matter

  7        under advisement.

  8                   I'm going to give you each -- I'm thinking -- 10 days

  9        to file simultaneous anything further you want to file.                         I

 10        don't think it needs to be one after the other.                       If you want

 11        to say anything more than what's already been said, I will

 12        allow you to do it in 10 days in 10 pages or less.                        In fact,

 13        I don't think it needs to be 10 pages.                  If you haven't said

 14        everything you need to say in what you've already filed and

 15        what you've had an opportunity to say today, I would be

 16        shocked.    The only thing that I've heard that is new or

 17        different is this additional document that you say that they

 18        have that isn't in our record yet, and you've indicated that

 19        there are other ways to get to this information, and that the

 20        affidavit by the expert on behalf of the defendant is not the

 21        only way and there are other ways.

 22                   All right.      I thank counsel for your interesting

 23        arguments.     I will take the matter under advisement and get

 24        to the matter as soon as I can in these trying times.

 25                   MR. JEFFRESS:        Thank you very much, Your Honor.


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:20-cr-00143-TSE Document 316-6 Filed 05/06/21 Page 36 of 36 PageID# 5552
                                       SEALED TRANSCRIPT
                                                                                         35

  1                  THE COURT:      Thank you.

  2                       (Adjourned at 11:46 a.m.)

  3

  4

  5                                           * * * * *

  6                     CERTIFICATE OF OFFICIAL COURT REPORTER

  7

  8                       I, Patricia A. Kaneshiro-Miller, certify that the

  9        foregoing is a correct transcript from the record of

 10        proceedings in the above-entitled matter.

 11

 12

 13        /s/ Patricia A. Kaneshiro-Miller                          August 7, 2020
           ----------------------------------                     ---------------------
 14        PATRICIA A. KANESHIRO-MILLER                                   DATE

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


                                   PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                          OFFICIAL COURT REPORTER
                     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
